Case 1:21-cv-01009-DNH-ML Document 16-32 Filed 09/22/21 Page 1 of 3




           Exhibit FF
     Case 1:21-cv-01009-DNH-ML Document 16-32 Filed 09/22/21 Page 2 of 3




                                           COVID-19 Vaccination
                                             Revised Position Statement

Certified Registered Nurse Anesthetists (CRNAs) provide essential life-saving services for
patients impacted by COVID-19. Currently, COVID-19 cases, hospitalizations, and deaths are
increasing across the United States.1 This trend is driven by the Delta variant (B.1.617.2) which
is a highly contagious SARS-CoV-2 virus strain.1,2 The highest spread of cases and severe
outcomes is occurring in areas with low vaccination rates, and a majority of hospitalizations and
deaths have been among the unvaccinated.1,3,4

Position Statement
The American Association of Nurse Anesthesiology (AANA) supports offering COVID-19
vaccination to frontline healthcare personnel, including CRNAs and nurse anesthesiology
students. The AANA also strongly encourages healthcare personnel to be vaccinated to
protect their patients, colleagues, families, and themselves. While vaccine hesitancy exists
among some patients and healthcare providers, AANA encourages education and review of
scientific evidence about the vaccine and its impact on infection prevention, patient care,
infection spread, and herd immunity.5-8 The COVID-19 vaccination is a critical prevention
measure to reduce infection spread and mitigate the COVID-19 pandemic.

Healthcare systems and facilities may choose to mandate the COVID-19 vaccination for all
personnel. It is important that these mandates take into account any state-level requirements
and that facilities provide reasonable accommodations for personnel who are exempt from
mandatory vaccination.9

Healthcare workers are more likely to be exposed to the SARS-CoV-2 virus and studies have
shown that vaccination is highly effective in preventing spread under real-world conditions.10
The COVID-19 vaccine is an additional tool to support clinician and patient safety. CRNAs
should continue to use appropriate personal protective equipment and follow safety precautions
including infection prevention and control and hand hygiene practices.11

References
   1. Centers for Disease Control and Prevention. COVID Data Tracker.
      https://covid.cdc.gov/covid-data-tracker/#datatracker-home. Accessed Aug 2, 2021.
   2. LeBlanc P, Fox M, Cohen E. CDC document warns Delta variant appears to spread as
      easily as chickenpox and cause more severe infection. CNN.
      https://www.cnn.com/2021/07/29/politics/cdc-masks-covid-19-infections/index.html.
      Published Jul 30, 2021. Accessed Aug 2, 2021.
   3. Keating D, Shapiro L. For unvaccinated, coronavirus is soaring again. The Washington
      Post. https://www.washingtonpost.com/health/interactive/2021/unvaccinated-case-rate-
      delta-surge/. Published Jul 21, 2021. Accessed Aug 2, 2021.
   4. Johnson CK, Stobbe M. Nearly all COVID deaths in US are now among unvaccinated.
      AP News. https://apnews.com/article/coronavirus-pandemic-health-
      941fcf43d9731c76c16e7354f5d5e187. Published June 29, 2021. Accessed Aug 2, 2021.
   5. Stone J. Covid-19 Vaccination Rates Are Poor Among Healthcare Workers - How Can
      We Do Better? Forbes. https://www.forbes.com/sites/judystone/2021/06/28/covid19-
                                                             1 of 2

                  American Association of Nurse Anesthesiology | 222 South Prospect Ave | Park Ridge, Illinois 60068-4001 |
                              AANA.com Professional Practice Division l 847-655-8870 l practice@aana.com
      Case 1:21-cv-01009-DNH-ML Document 16-32 Filed 09/22/21 Page 3 of 3



        vaccination-rates-are-poor-among-healthcare-workershow-can-we-do-
        better/?sh=3bb5d7d1589e. Published Jun 28, 2021. Accessed Aug 2, 2021.
    6. Dror AA, Eisenbach N, Taiber S, et al. Vaccine hesitancy: the next challenge in the fight
        against COVID-19. Eur J Epidemiol. 2020;35(8):775-779.
    7. Coustasse A, Kimble C, Maxik K. COVID-19 and Vaccine Hesitancy: A Challenge the
        United States Must Overcome. J Ambul Care Manage. 2021;44(1):71-75.
    8. World Health Organization. Ten threats to global health in 2019.
        https://www.who.int/news-room/spotlight/ten-threats-to-global-health-in-2019. Accessed
        Aug 2, 2021.
    9. U.S. Equal Employment Opportunity Commission. What You Should Know About
        COVID-19 and the ADA, the Rehabilitation Act, and Other EEO Laws.
        https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-
        rehabilitation-act-and-other-eeo-laws. Published Jun 28, 2021. Accessed Aug 2, 2021.
    10. Centers for Disease Control and Prevention. CDC Real-World Study Confirms
        Protective Benefits of mRNA COVID-19 Vaccines.
        https://www.cdc.gov/media/releases/2021/p0329-COVID-19-Vaccines.html. Published
        Mar 29, 2021. Accessed Aug 2, 2021.
    11. American Association of Nurse Anesthesiology (AANA). Infection Prevention and Control
        Guidelines for Anesthesia Care. 2015.




*This document does not constitute medical or legal advice. It is for informational
purposes only and does not endorse any particular product, nor should it be construed
that any products discussed in this document are superior to those of other
manufacturers. This document does not supersede laws, regulations, or government
directives or dictate the decisions of the individual CRNA or facility. Please consult with
appropriate healthcare and legal counsel to guide determinations to apply in the specific
practice setting.
____________________________________________________________________________
Adopted by AANA Board of Directors December 2020.
Revised by AANA Board of Directors August 2021.

© Copyright 2021
                                                                        2 of 2

                   American Association of Nurse Anesthesiology | 222 South Prospect Ave | Park Ridge, Illinois 60068-4001 | AANA.com
                                            Professional Practice Division l 847-655-8870 l practice@aana.com
